 Case 1:19-cv-00505-PLM-SJB ECF No. 32 filed 12/17/19 PageID.205 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

TORAN V. PETERSON,

               Plaintiff,                                    Hon. Paul L. Maloney

v.                                                           Case No. 1:19-cv-505

UNKNOWN CLOUSE, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Preliminary Order Ruling that

Plaintiff Can File Grievances (ECF No. 3), which the undersigned construes as a motion for a

preliminary injunction. Pursuant to 28 U.S.C. § 636(b)(1)(B), the undersigned recommends that

Plaintiff’s motion be DENIED.

       Plaintiff, a prisoner who is incarcerated with the Michigan Department of Corrections

(MDOC), filed a pro se complaint pursuant to 42 U.S.C. § 1983 alleging that Defendants retaliated

against him in violation of the First Amendment after Plaintiff filed a grievance complaining that

the housing unit rules were not posted or otherwise available. (ECF No. 1 at PageID.2–4.)

Plaintiff also filed the instant motion, in which he requested that the Court “order that he has the

right to file grievances without being subject to retaliation.” (ECF. No. 3 at PageID.40.) In his

motion, Plaintiff details instances of alleged retaliation by Defendants and others and states that

he seeks to file grievances concerning various issues but fears retaliation by prison staff. (Id. at

PageID.42–43.) Plaintiff concludes by requesting that the Court “issue an order in whatever
 Case 1:19-cv-00505-PLM-SJB ECF No. 32 filed 12/17/19 PageID.206 Page 2 of 2



words this court wishes to phase [sic] it in that ‘NO ONE’ retaliate against me for filing grievances

to step one/two/three.” (Id. at PageID.43.)

       Although a court normally considers and balances certain factors to determine the propriety

of injunctive relief, see Washington v. Reno, 35 F.3d 1093, 1099 (6th Cir. 1994), Plaintiff’s motion

fails because he essentially requests an order directing Defendants and others to “obey-the-law,”

which is an improper form of injunction. See, e.g., Koetje v. Norton, No. 13-Cv-12739, 2014 WL

4705410, at *3 n.1 (E.D. Mich. June 17, 2014) (collecting cases and noting that “[c]ourts have

consistently held that an injunction that merely instructs a party to ‘obey the law’ is null and void”);

Misterovich v. Burggraf, No. 1:13-CV-1221, 2014 WL 7010801, at *3 (W.D. Mich. Dec. 10, 2014)

(observing that “‘obey-the-law’ injunctions raise significant constitutional concerns regarding

vagueness and overbreadth”). Such injunctions are also “too vague to satisfy Rule 65.” Shook

v. Bd of Cnty. Comm’rs of Cnty. of El Paso, 543 F.3d 597, 604 (10th Cir. 2008) (internal quotation

marks omitted). Finally, as Defendants are already obligated to refrain from unlawful retaliation

against Plaintiff, the relief he requests is unnecessary. McGrath v. Wells, No. 06-C-343-C, 2006

WL 2008994, at *1 (W.D. Wis. July 17, 2006).

       Accordingly, the undersigned recommends that Plaintiff’s Motion for Preliminary Order

Ruling that Plaintiff Can File Grievances (ECF No. 3) be denied.

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).


Dated: December 17, 2019                                        /s/ Sally J. Berens
                                                               SALLY J. BERENS
                                                               U.S. Magistrate Judge
                                                   2
